Citation Nr: 0935258	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-27 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 through 
December 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appeal was remanded for 
additional development in July 2007.  The case is now under 
the jurisdiction of the RO in San Juan, Commonwealth of 
Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A May 2009 email between VA employees indicated that service 
treatment records are missing.  These records are of 
particular import in this case, since a key question is 
whether the Veteran was diagnosed with a seizure disorder in 
service.  Another attempt should be made to obtain these 
records.  If these records are truly unavailable, the Veteran 
should be given the opportunity to submit his own copies or 
other evidence, and he should be afforded a heightened 
benefit of the doubt.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Another attempt to obtain the 
Veteran's service treatment records 
should be made.  It appears they were 
previously requested from the VA 
Records Management Center.  A request 
should also be submitted to the 
National Personnel Records Center.

2.  If the records are unavailable, a 
formal memorandum to that effect should 
be included in the claims file and the 
Veteran must be provided notice of any 
failure to recover his service 
treatment records.  

3.  Next, additional Veterans Claims 
Assistance Act of 2000 notice must be 
provided to the Veteran.  In 
particular, the notice should include a 
list of alternative documents that 
might substitute for service treatment 
records, including VA military files, 
statements from service medical 
personnel, "buddy" certificates or 
affidavits, letters written during 
service, and photographs taken during 
service.  The Veteran must also be 
advised that he can submit photocopies 
of any service treatment records which 
may be in his possession.  The Veteran 
should be informed that evidence of 
continuous treatment after service or 
of a diagnosis of a seizure disorder 
within one year after discharge may 
help establish the benefits he seeks.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

